Exhibit 10.4

Summary of Non-Employee Director Compensation

(effective February 1, 2020)

 

We do not compensate for Board service any director who also serves as our
employee. We will reimburse directors for certain fees and expenses incurred in
connection with continuing education seminars and for travel and related
expenses related to Dollar General business.   

 

Each non-employee director will receive payment (prorated as applicable) for a
fiscal year, in quarterly installments, of the following cash compensation, as
applicable:

 

·



$95,000 annual retainer for service as a Board member;

·



$25,000 annual retainer for service as chairman of the Audit Committee;

·



$20,000 annual retainer for service as chairman of the Compensation Committee;
and 

·



$17,500 annual retainer for service as chairman of the Nominating & Governance
Committee.

 

The Chairman of the Board will receive an annual Chairman retainer delivered on
the first trading day of the fiscal year in the form of restricted stock units
payable in shares of our common stock (“RSUs”) under our Amended and Restated
2007 Stock Incentive Plan, which are scheduled to vest as to 100% of the award
on the first anniversary of the grant date, subject to certain accelerated
vesting conditions, and have an estimated value of $200,000.

 

In addition, we grant annually to those non-employee directors who are elected
or re-elected at each applicable shareholders’ meeting an equity award under our
Amended and Restated 2007 Stock Incentive Plan with an estimated value of
$165,000 on the grant date. This entire value consists of RSUs. The RSUs will
vest as to 100% of the award on the first anniversary of the grant date, subject
to certain accelerated vesting conditions. Directors may generally elect to
defer receipt of shares underlying the RSUs. They may also generally elect to
defer up to 100% of cash fees earned for Board service under the Non-Employee
Director Deferred Compensation Plan filed as Exhibit 10.6 to the Company’s
Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2014. Any
new director appointed after the annual shareholders’ meeting but before
February 1 of a given year,  will receive a full equity award no later than the
first regularly scheduled Compensation Committee meeting following the date on
which he or she is appointed. Any new director appointed on or after February 1
of a given year but before the next annual shareholders’ meeting shall be
eligible to receive the next regularly scheduled annual award.



